Citation Nr: 1510935	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left eye optic atrophy.

2.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos and/or hazardous chemicals.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, June 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the August 2014 hearing, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of initial agency of original jurisdiction (AOJ) review.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through May 2014, which were considered in the June 2014 statement of the case addressing the issue of service connection for a lung disorder.  An April 2013 supplemental statement of the case addressing the issues of whether new and material evidence had been received to reopen a claim for service connection for left eye optic atrophy and a back disorder considered VA treatment records dated through April 2013.   The Veteran has not waived initial AOJ consideration of this evidence.  However, VA treatment records dated after April 2013 are not relevant to the petition to reopen a claim for service connection for left eye optic atrophy.  Moreover, as his claim for a back disorder is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

With regard to the Veteran's claim for service connection for a back disorder, the Board notes that such claim was initially denied by the AOJ in an April 2011 rating decision.  Prior to the expiration of the one year appeal period, additional VA treatment records were considered by the AOJ.  As such constituted new and material evidence, the RO readjudicated the issue in the July 2011 decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Following notification of the July 15, 2011 rating decision, the Veteran filed a timely notice of disagreement in July 2, 2012.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   Therefore, such issue comes before the Board on a de novo basis.

Relevant to the Veteran's claim for service connection for a lung disorder, the Board notes that such was characterized as an application to reopen a previously denied claim at various points by the AOJ and at the August 2014 Board hearing.  However, upon a thorough review of the record, the Board finds that such claim should be reviewed on a de novo basis and has recharacterized as such on the title page.  Moreover, as such action is entirely favorable to the Veteran, no prejudice results to him as a result of such recharacterization.  

In this regard, the Veteran's claim for service connection for diminished lung function due to asbestos exposure was originally denied in an April 2011 rating decision.  Prior to the expiration of the one year appeal period, the Veteran submitted additional articles on consolidated steel shipyards, the U.S.S. Samuel B. Roberts and the U.S.S. Grand Canyon.  As such constituted new and material evidence, the RO readjudicated the issue in July 2011 and June 2012 decisions.  See 38 C.F.R. § 3.156(b).  Following notification of the June 2012 decision, the Veteran submitted additional evidence in August 2012 that included private treatment records containing an impression of asbestosis.  As such constituted new and material evidence, the RO readjudicated the issue in the August 2013 rating decision on appeal.  Id.  Therefore, such issue comes before the Board on a de novo basis.

The Board observes that a July 2014 rating decision determined that new and material evidence had not been received in order to reopen previously denied claims of entitlement to service connection for depression and headaches.  Thereafter, in an August 2014 communication, the Veteran's agent submitted argument in support of such claims; however, such arguments were crossed out by handwritten "Xs."  The Veteran's agent submitted a separate argument pertaining to depression that was received on the same date.  However, neither document expresses disagreement with the July 2014 rating decision or a desire for appellate review.  See 38 C.F.R. 
§ 20.201.  Therefore, it is unclear whether the Veteran's agent intended to submit a notice of disagreement as to the July 2014 rating decision.  Both he and the Veteran are advised that they have one year from the date of issuance of the July 2014 rating decision to submit a notice of disagreement.  

The issues of entitlement to service connection for lung and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in April 2011, the AOJ determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for left eye optic atrophy had not been received.

2.  Evidence added to the record since the final April 2011 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left eye optic atrophy.



CONCLUSIONS OF LAW

1.  The April 2011 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for a left eye optic atrophy is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2014)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left eye optic atrophy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

 In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, while a September 2011 letter, sent prior to the June 2012 rating decision, only advised the Veteran that he should send any treatment records pertinent to his claim and evidence that supports that his claim that his disability was caused by his military service, the Board finds that, despite such deficient notice, no prejudice results to the Veteran in proceeding with a decision on his claim at this time. 

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his claim of entitlement to service connection for left eye optic atrophy based on notice that was provided to him during the course of his appeal.  Specifically, the June 2012 decision, February 2013 statement of the case, and April 2013 supplemental statement of the case informed the Veteran of the basis of the original denial, the definition of new and material evidence, the elements of service connection, and VA's and his respective responsibilities in obtaining evidence in support of his claim. 

In this regard, the June 2012 decision informed the Veteran the evidence was not new and material as it was cumulative or redundant of the evidence already considered.  Additionally, it did not show that his condition, which existed prior to service, permanently worsened as a result of service.  Furthermore, the February 2013 statement of the case informed him of the provisions of sections 3.156 (new and material evidence); 3.159 (VA assistance in developing claims); 3.303 (principles relating to service connection); 3.304 (direct service connection); and 3.306 (aggravation of preservice disability).  Moreover, such informed him that his claim for a left eye condition had been previously denied in a rating decision issued in November 1967 on the basis that the record indicated that the condition was a result of a progressive condition that existed prior to service and was the result of a fall not incident to service.  Such further informed him of the definition of new and material evidence, and advised him that the evidence received in connection with his current claim does not demonstrate that his left eye disability permanently worsened beyond the normal progression as a result of his military service and, as such, the claim was not reopened.  The April 2013 supplemental statement of the case again informed him of the basis for the determination that new and material evidence had not been received in order to reopen his claim. 

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to reopen his claim based on new and material evidence.  In this regard, the testimony provided through questioning at the August 2014 Board hearing indicates that the Veteran understood that the evidence need to show that his left eye disorder permanently increased in severity beyond the natural progression during his military service.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his application to reopen his previously denied claim.    

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the basis of the original denial, the definition of new and material evidence, the elements of service connection, and VA's and his respective responsibilities in obtaining evidence in support of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  

The Board further observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's application to reopen his previously denied claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) . 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  A March 2013 response from the Social Security Administration indicates that such records did not exist as they had been destroyed and the Veteran's representative acknowledged that such records had been destroyed in an April 2013 letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to a left eye optic atrophy; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R.        § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a petition to reopen claims for service connection for left eye optic atrophy.  Also, information was solicited regarding the Veteran's pre-, in-, and post-service eye symptoms.  His representative provided argument that the Veteran's left eye optic atrophy was permanently worsened by service.  Moreover, the undersigned advised the Veteran of the basis of the prior final denial and the type of evidence needed to reopen the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.
   
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Petition to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003. 

Furthermore, the Board notes that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim for service connection for left eye optic atrophy was originally denied in a rating decision decided in October 1967.  Specifically, the rating decision indicates that his claim was denied on the basis that the condition was a preexisting defect that was not aggravated by service.  The Veteran was advised of the decision and his appellate rights in the November 1967 letter.  Such letter further informed him that the evidence of record failed to show that the condition was clearly a result of a progressive condition which existed prior to service and was the result of a fall not incident to service.  The Veteran did not enter a notice of disagreement as to the November 1967 rating decision and new and material evidence was not received within one year.  Therefore, such is final.  38 U.S.C. 
§ 4005(c) (1967) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1967) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].   

In August 2009, the Veteran submitted a petition to reopen his claim of entitlement to service connection and such petition was denied by the AOJ in a December 2009 rating decision.  Thereafter, in June 2010, he again submitted a petition to reopen his claim of entitlement to service connection.  In this regard, the Board observes that, although the Veteran filed a new claim for service connection in June 2010, he did not file a notice of disagreement to the December 2009 rating action that would have initiated an appeal as such did not indicate disagreement with the December 2009 rating decision or express a desire for appellate review.  See 38 C.F.R.            § 20.201 (while special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with a determination and a desire for appellate review).  Thereafter, a September 2010 rating decision confirmed and continued the previous denial of service connection for left eye optic atrophy.
In January 2011, the Veteran again submitted a petition to reopen his claim of entitlement to service connection.  In this regard, the Board observes that, although the Veteran again filed a new claim for service connection in January 2011, he did not file a notice of disagreement to the September 2010 rating action that would have initiated an appeal as such did not indicate disagreement with the September 2010 rating decision or express a desire for appellate review.  See 38 C.F.R.            § 20.201.  Thereafter, an April 2011 rating decision confirmed and continued the previous denial of service connection for left eye optic atrophy.

At the time of the April 2011 decision, the AOJ considered the Veteran's service treatment records as well as post-service private and VA treatment records.  In addition, the AOJ considered an internet article on adhesive arachnoiditis. 

In this regard, a July 1964 service entrance examination found the Veteran's vision to be 20/70 in the left eye, noted that he used glasses for reading and driving, and diagnosed myopia.  An October 1964 ophthalmology note indicates that the Veteran had fallen off of a cliff six years ago, had suffered retinal detachment in the left eye, had progressive deterioration of vision in that eye ever since, and had worn glasses since that accident; an impression of status-post retinal detachment was made.  A January 1967 Naval Hospital Report also noted that the Veteran had fallen off of a cliff at age 12, striking the left side of his head and face on the rocks below, with progressive loss of vision.

A March 1967 Medical Board Report again noted that the Veteran had fallen off of a cliff at age 12, that he had struck the left side of his head and face on the rocks below and that he had noted diminished visual acuity in the left eye at the time of the accident but that it had improved over the next several months.  It also noted the Veteran's reports that his left eye vision had become worse beginning two years ago and that it had progressively worsened since that time.  Physical examination noted that the Veteran was unable to count fingers held in front of his left eye.  Diagnoses of archnoditis adhesive, involving optic chiasma and left eye optic atrophy secondary to archnoditis adhesive were made.  The Medical Board found that this condition was considered to be a preexisting defect and that the Veteran suffered from no disability which is the result of an incident of service or which was aggravated thereby.

A July 1967 VA examination report found that the Veteran's left eye vision was reduced to light perception and that it could not be improved.  A final diagnosis of optic atrophy of the left eye, cause undermined, was made.

The post-service VA and private treatment records document complaints and treatments related to the left eye, to include a July 2007 private treatment note that reflects the Veteran's complaints of left eye blindness and a diagnosis of left eye optic neuropathy.  

In April 2011, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to the April 2011 rating decision.  Therefore, such is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left eye optic atrophy was received prior to the expiration of the appeal period stemming from the April 2011 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, copies of the Veteran's service personnel records showing his duty assignments were received since the April 2011 rating decision; however, such do not address the Veteran's left eye and thus are not relevant.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish that the preexisting condition had been aggravated by service.  The newly received evidence likewise fails to demonstrate such in-service aggravation.

The evidence received since the April 2011 rating decision documents the diagnosis and treatment of a variety of left eye disabilities, including left eye blindness.  During his August 2014 hearing, the Veteran testified that he had decreased vision prior to service, that his left eye vision had progressively worsened during service and that it was eventually determined to be 20/400.  He further testified that he was essentially blind in his left eye.

The Board notes that the Veteran has submitted research articles on optic neuropathy and optic atrophy.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R.               § 3.159(a)(1).  The submitted articles provide only general information on optic neuropathy and optic atrophy.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).   Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  

Treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the treatise evidence does not address the unestablished fact of whether the Veteran's preexisting left eye optic atrophy was aggravated by his service and is insufficient to reopen his claim.  See 38 C.F.R. § 3.156(a). 

Additionally, while the Veteran has submitted additional statements regarding his left eye disorder during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the April 2011 rating decision.  Specifically, he simply continues to contend that his left eye optic atrophy is related to service, to include by way of aggravation.

Therefore, the Board finds that the evidence received since the April 2011 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for left eye optic atrophy.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for left eye optic atrophy is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed back and lung disorders. 

With regard to the claimed back disorder, the Veteran alleges that he injured his back while lifting ammunition in 1965.  Service treatment records are negative for complaints, treatments, or diagnoses related to any back disorder.  Post-service treatment records reflect the diagnosis and treatment of degenerative arthritis and a lumbosacral spine strain.  A December 2010 opinion from Dr. B. R., a private osteopath, indicates that the Veteran had X-rays which supported "the fact that he [had] degenerative disease consistent with that [in-service] injury and time."  However, no explanation or rationale was provided as to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, this opinion does not address the Veteran's post-service lifting and twisting low back injury, as reported in a July 2005 VA treatment note.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his back disorder.

The Board also notes that the Veteran's agent submitted a July 1969 service medical record documenting complaints of back pain; however, this document does not appear to belong to this Veteran.  This document does not identify a specific Veteran, is dated after the Veteran's period of service and was identified as occurring at Fort Ord, a former Army outpost and a place where the Veteran had not been stationed.  Therefore, it does not appear that the record submitted by the agent is actually the Veteran's service treatment record and may have been submitted in error.

With regard to the claimed lung disorder, the Veteran claims to have been exposed to asbestos and various solvents and hazardous chemicals while serving as an engine room mechanic in the Navy.  Service personnel records indicate that the Veteran had served aboard the U.S.S. Samuel B. Roberts, U.S.S. Grand Canyon and U.S.S. Yosemite.  Post-service treatment records reflect a variety of diagnoses or impressions, including chronic obstructive pulmonary disease (COPD), asbestosis, pulmonary nodules and progressive interstitial lung disease.  In a July 2012 private treatment note, the Veteran reported that he had smoked between the ages of 11 and 22.  The record does not contain any medical evidence or opinion of record which addresses the likelihood that the Veteran's current lung disorders, including COPD and asbestosis, are related to his military service, including his reported exposure to asbestos and hazardous and toxic materials. Therefore, on remand, the Veteran should be afforded another VA examination to determine whether any of his current lung disorders are related to his military service, including his reported exposure to asbestos and/or toxic and hazardous materials during service.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from May 2014 to the present from the Salt Lake City Veterans Health System and St. George Community Based Outpatient should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Salt Lake City Veterans Health System and/or St. George Community Based Outpatient Clinic dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his back disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current back disorders.

(B) For each currently diagnosed back disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to his in-service injury while lifting ammunition?  The examiner should also address the impact, if any, of the Veteran's reported post-service lifting and twisting injury to the low back on his claimed lumbar spine disorder.

(C) If arthritis is diagnosed to be present, the examiner should offer an opinion as to whether arthritis manifested within one year of his service separation in March 1967 and, if so, to describe the manifestations.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lung disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current lung disorders.

(B) For each currently diagnosed lung disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to include the Veteran's alleged exposure to asbestos and/or toxic chemicals?  The examiner should also discuss the impact, if any, of the Veteran's history of smoking and his post-service employment in construction on his claimed lung disorder.

In offering any opinion, the examiner should consider the Veteran's findings of the private osteopath as well as the Veteran's lay statements pertaining to the onset and continuity of any pulmonary symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


